[Cite as France v. Celebrezze, 2012-Ohio-6032.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 99286


                                     JOHN P. FRANCE
                                                          RELATOR

                                                  vs.

                     LESLIE P. CELEBREZZE, JUDGE
                                                          RESPONDENT




                                    JUDGMENT:
                                COMPLAINT DISMISSED


                                         Writ of Prohibition
                                    Sua Sponte Order No. 461101



RELEASE DATE:                  December 20, 2012
FOR RELATOR

John France, pro se
6368 West MacLaurin Drive
Tampa, Florida 33647


ATTORNEY FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
SEAN C. GALLAGHER, J.:

       {¶1} John P. France has filed a complaint for a writ of prohibition through which

he seeks an order that prevents Judge Leslie Ann Celebrezze from conducting a contempt

hearing on December 20, 2012, in the underlying action of France v. France, Cuyahoga

D.R. No. DR-10-331762. For the following reasons, we sua sponte dismiss France’s

complaint for a writ of prohibition.

       {¶2} In order for this court to issue a writ of prohibition, France is required to

demonstrate each prong of the following three-part test: (1) Judge Celebrezze is about to

exercise judicial power; (2) the exercise of judicial power by Judge Celebrezze is not

authorized by law; and (3) there exists no other adequate remedy in the ordinary course of

the law. State ex rel. Largent v. Fisher, 43 Ohio St.3d 160, 540 N.E.2d 239 (1989). In

addition, prohibition does not lie, if France has or had an adequate remedy in the ordinary

course of the law, even if the remedy was not employed. State ex rel. Lesher v. Kainrad,

65 Ohio St.2d 68, 417 N.E.2d 1382 (1981); State ex rel. Sibarco Corp. v. Berea, 7 Ohio

St.2d 85, 218 N.E.2d 428 (1966).

       {¶3} Prohibition does not lie unless it clearly appears that the court possesses no

jurisdiction of the cause that it is attempting to adjudicate or the court is about to exceed

its jurisdiction. State ex rel. Ellis v. McCabe, 138 Ohio St. 417, 35 N.E.2d 571 (1941).

Also, prohibition will not issue to prevent an erroneous judgment, or serve the purpose of

an appeal, or to correct errors committed by the lower court in deciding questions within
its jurisdiction. State ex rel. Sparto v. Juvenile Court of Drake Cty., 153 Ohio St. 64, 90

N.E.2d 598 (1950). Furthermore, prohibition should be used with great caution and not

issue in doubtful cases. State ex rel. Merion v. Tuscarawas Cty. Court of Common

Pleas, 137 Ohio St. 273, 28 N.E.2d 273 (1940).

       {¶4} Absent a patent and unambiguous lack of jurisdiction, a court possessing

general jurisdiction of the subject matter of an action has the authority to determine its

own jurisdiction. A party challenging the court’s jurisdiction possesses an adequate

remedy at law through an appeal from the court’s judgment that it possesses jurisdiction.

State ex rel. Rootstown Local School Dist. Bd. of Edn. v. Portage Cty. Court of Common

Pleas, 78 Ohio St.3d 489, 678 N.E.2d 1365 (1997); State ex rel. Bradford v. Trumbull

Cty. Court, 64 Ohio St.3d 502, 1992-Ohio-116, 597 N.E.2d 116. Finally, this court

possesses discretion in issuing a writ of prohibition. State ex rel. Gilligan v. Hoddinott,

36 Ohio St.2d 127, 304 N.E.2d 382 (1973).

       {¶5} In the case sub judice, we find that Judge Celebrezze possesses general

subject matter jurisdiction to determine all domestic relations matters. Judge Celebrezze

sits as an elected judge of the Domestic Relations Court of Cuyahoga County. R.C.

3105.011 provides in pertinent part that: “The court of common pleas including divisions

of courts of domestic relations, has full equitable powers and jurisdiction appropriate to

the determination of all domestic relations matters.”      In addition, pursuant to R.C.

3105.21 and R.C. 3109.04, Judge Celebrezze possesses the basic statutory jurisdiction to
issue orders with regard to the allocation of parental rights and responsibilities for the

care of the minor children of the marriage. Absent a patent and unambiguous lack of

jurisdiction, a court having general subject-matter jurisdiction can determine it own

jurisdiction, which prevents this court from issuing a writ of prohibition. State ex rel.

White v. Junkin, 80 Ohio St.3d 335, 1997-Ohio-340, 688 N.E.2d 267; State ex rel. Enyart

v. O’Neil, 71 Ohio St.3d 655, 1995-Ohio-145, 646 N.E.2d 1110.

         {¶6} Judge Celebrezze, as a judge of the Domestic Relations Court, possesses

jurisdiction in contempt. R.C. 2705.01, et seq. and State ex rel. Frazer v. Admr./Dir.

Juvenile Court Detention Home, 8th Dist. No. 69767, (Nov. 3, 1995). Finally, an appeal

is an adequate remedy at law should France be found in contempt of court. In re Epstein

v. Flanagan, 8th Dist. No. 82589 (Mar. 27, 2003).

         {¶7} Accordingly, we sua sponte dismiss France’s request for a writ of

prohibition. France to pay costs. The court directs the clerk of court to serve all parties

with notice of this judgment and its date of entry upon the journal as required by Civ.R.

58(B).

         {¶8} Complaint dismissed.




SEAN C. GALLAGHER, JUDGE

PATRICIA A. BLACKMON, A.J., and
MARY J. BOYLE, J., CONCUR